Citation Nr: 0612461	
Decision Date: 05/01/06    Archive Date: 05/15/06	

DOCKET NO.  03-30 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for coronary artery disease.



REPRESENTATION

Appellant represented by:	Marvin E. Stracener, Agent



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted service connection 
for coronary artery disease and assigned a 60 percent 
evaluation.  The veteran, who had active service from July 
1965 to April 1969, expressed disagreement with the initial 
evaluation assigned and the case was referred to the Board 
for appellate review.

The veteran has contended that he is entitled to a total 
evaluation based on individual unemployability due to his 
service-connected disabilities.  While the RO has addressed 
that matter at various times during the course of this 
appeal, that matter has not been prepared for appellate 
review and will not be addressed in this decision.  



FINDING OF FACT

The veteran's coronary artery disease is not shown to be 
productive of chronic congestive heart failure; work load of 
3 MET's (metabolic equivalent) or less resulting in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
60 percent for coronary artery disease have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Code 7005 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of various letters from the 
RO to the veteran.  These letters included a November 2002 
letter sent to the veteran in connection with his claim for 
service connection for coronary artery disease, as well as 
June 2003 and March 2005 letters sent to the veteran in 
response to his disagreement with the initial 60 percent 
evaluation.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, the VA must also provide notice 
that an effective date for the award of benefits will be 
assigned if an increased evaluation is awarded.  Although the 
RO did not advise the veteran of such information, because 
the claim for an increased evaluation is being denied, the 
questions of an effective date for a grant of an increased 
evaluation are not relevant.  Proceeding with this matter in 
its procedural posture would not therefore inure to the 
veteran's prejudice.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and hisrepresentative have been kept appraised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claim.  

The veteran essentially contends that the initial evaluation 
assigned for his coronary artery disease does not accurately 
reflect the severity of that disability.  It is maintained, 
in essence, that the veteran's coronary artery disease is of 
such severity that the veteran is totally disabled as a 
result of that disability.  Reference is made to the evidence 
of record as supporting these contentions.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected degenerative 
joint disease of the right knee, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

By way of background, a September 2002 rating decision 
granted service connection for coronary artery disease and 
assigned a 60 percent evaluation, effective the date of the 
veteran's claim.  The 60 percent evaluation assigned for the 
veteran's disability was assigned under Diagnostic Code 7005.  
The veteran expressed disagreement with the assignment of 
that initial evaluation and began this appeal.  During the 
course of the appeal, an August 2003 rating decision proposed 
to reduce the evaluation for the veteran's coronary artery 
disease from 60 percent to 30 percent.  A rating decision 
dated in April 2004 subsequently effectuated the reduction of 
the veteran's disability evaluation from 60 percent to 
30 percent, from July 1, 2004.  However, a rating decision 
dated in March 2005 subsequently restored the 60 percent 
evaluation as of July 1, 2004.  Thus, the only matter before 
the Board is the veteran's entitlement to an evaluation in 
excess of 60 percent for his coronary artery disease since 
that evaluation has remained in effect since service 
connection was granted.  

Under Diagnostic Code 7005, the next higher 100 percent 
evaluation contemplates findings of congestive heart failure; 
or a work load of 3 MET's or less resulting in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 
30 percent.  A Note preceeding Diagnostic Code 7005 indicated 
that one MET (metabolic equivalent) is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of MET's at which dyspnea, fatigue, angina, 
dizziness or syncope develops is required for evaluation, and 
a laboratory determination of MET's by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in MET's 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness or syncope may be used.  

The evidence for consideration in determining the most 
appropriate initial evaluation for the veteran's coronary 
artery disease consists of private and VA medical records, as 
well as the reports of two VA examinations.  However, a 
review of this evidence discloses that the veteran does not 
meet the schedular criteria for the next higher 100 percent 
evaluation.  

In particular, none of the medical evidence demonstrates that 
the veteran has chronic congestive heart failure or that he 
has left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  For example, private medical records 
dated in September 2000 indicate that the overall ejection 
fraction was 45 percent and a record dated in October 2001 
contained an impression of an estimated ejection fraction of 
46 percent.  In addition, while VA testing performed in March 
2003 indicated under the impressions that the results 
indicated a moderate to high risk of cardiac event over the 
next year, it also recorded an impression of a low normal 
resting left ventricular systolic function with an ejection 
fraction of 51 percent.  Also, a record dated in May 2003 
indicated that the estimated ejection fraction was 55 to 
60 percent.  As such, the veteran is not entitled to a 
100 percent evaluation for his coronary artery disease based 
on the presence of congestive heart failure or left 
ventricular dysfunction with an ejection fraction of 
30 percent or less.  

As for an evaluation in excess of 60 percent based on testing 
for MET's, the Board also finds that the schedular criteria 
are not shown to be warranted.  None of the private medical 
records contain any information regarding MET's.  VA stress 
testing performed in May 2002 indicated that the total work 
load achieved was 7 MET's, but that the test was terminated 
due to shortness of breath and that the impression was 
nondiagnostic due to a failure to achieve the target heart 
rate.  That testing was reviewed at the time of a June 2002 
VA heart examination.  At that time, the veteran reported 
that he was unable to climb a flight of stairs without 
becoming short of breath or having substernal chest 
discomfort.  The examiner indicated that the estimated MET's 
was less than 4.  

While the veteran and his representative have objected to 
utilizing an estimate of 4 MET's to deny the veteran's claim 
when the schedular criteria requires only 3 MET's or less 
with the presence of symptomatology to warrant a 100 percent 
evaluation, the Board would point out that the schedular 
criteria permit an estimate of MET's when testing cannot be 
completed for clinical reasons.  

In any event, additional VA stress testing performed in June 
2003 again indicated the work load achieved was 7 MET's, but 
the testing was again terminated due to dyspnea and fatigue.  
It was noted that during the stress period the veteran had no 
cardiac symptoms.

The veteran was afforded an additional VA heart examination 
in February 2005 at which time the examiner indicated that he 
had reviewed the veteran's claims file.  The examiner 
recorded the veteran's functional limitations and reviewed 
diagnostic testing, including an echocardiogram performed in 
February 2005, which showed left ventricular function was 
normal and an ejection fraction that was 55 to 60 percent.  
It was also indicated that exercise treadmill testing also 
performed in February 2005 reported an exercise capacity of 
3.2 MET's.  

While the veteran clearly has significant coronary artery 
disease, as evidence by the currently assigned 60 percent 
evaluation and that VA examinations which indicated that the 
veteran's MET's were estimated to be less than 4 at the time 
of the June 2002 VA examination and 3.2 at the time of the 
February 2005 VA examination, both of those values are 
consistent with the currently assigned 60 percent evaluation 
rather than the next higher 100 percent evaluation which 
requires MET's of 3 or less with symptoms such as dyspnea, 
fatigue, angina, dizziness or syncope.  Accordingly, the 
Board concludes that the criteria for an initial evaluation 
in excess of 60 percent for coronary artery disease have not 
been met.  


ORDER

An initial evaluation in excess of 60 percent for coronary 
artery disease is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


